Citation Nr: 1611868	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-26 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for upper back pain, to include as secondary to service-connected cervical spine degenerative disc disease with myofascial pain and secondary tension type headaches, or as secondary to service-connected posttraumatic stress disorder (PTSD), or as secondary to service-connected patellar tendonitis, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2005 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case is currently under the jurisdiction of the RO in Honolulu, Hawaii.

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to service connection for upper back pain, to include as secondary to service-connected cervical spine degenerative disc disease with myofascial pain and secondary tension type headaches, or as secondary to service-connected patellar tendonitis, right knee, or as secondary to service-connected posttraumatic stress disorder (PTSD).  

The Veteran's service treatment records reflect that she was treated for muscle spasm in the upper back in February 2006, and treated for an acute left side thoracic strain in April 2006.  At a February 2009 pre-discharge examination, the Veteran reported neck and upper back pain that always bothered her.  At that examination she was diagnosed with regional myofascial pain of the upper back/neck secondary to chronic muscle strain in the region.  

An August 2010 VA examination report shows that the Veteran reported that she began receiving physical therapy in 2006 for upper back pain and VA treatment records showed that she was still receiving treatment for upper back pain.  The examiner diagnosed the Veteran with mild left-sided C3-C4, C4-C5 neural foramina narrowing with muscle spasm radiating into the suprascapular to interscapular regions.  The examiner noted the Veteran's thoracic spine as normal and stated there was no thoracic or lumbar spine condition.  The examiner went on to state that the Veteran's upper back pain condition/complaint was actually related to her cervical spine condition with muscle spasm radiating into right trapezius muscle that the Veteran is service-connected for.  The examiner opined that the Veterans current muscle pain complaint is at least as likely as not the same complaints of upper back pain during military service.  The rationale provided was that the Veteran's current "upper back pain" complaint is the same complaints of upper pain during military service, and the radiating pain into the suprascapular to interscapular regions is a common finding in cervical spine related muscle spasm and paraspinal pain, which in some patients becomes almost chronic.  The examiner again stated that it was part of the Veteran's cervical spine symptoms/condition.  

The Board notes that the examiner stated the Veteran's muscle pain is the same as the in-service complaints of upper back pain.  The Veteran was treated on two occasions in service for upper back pain.  Once in February 2006 for muscle spasm in the upper back, and once in April 2006 for an acute left side thoracic strain.  It is not clear that these two separate conditions were the same and the examiner did not state that they were the result of the same condition at the time they occurred.  

In September 2013, a claim was raised for service connection for an upper back condition secondary to the Veteran's service-connected cervical spine and posttraumatic stress disabilities.  In the September claim, the Veteran raised a separate claim for service connection for a left knee disability secondary to her service-connected patellar tendonitis, right knee.  In an August 2014 rating decision, that claim was adjudicated as a claim for service connection for an upper back condition secondary to service-connected patellar tendonitis, right knee, although the Veteran has not been afforded a VA examination and opinion on that issue.  

As a result of the secondary service connection claims raised by the Veteran, she was scheduled for a VA examination to determine whether the current back pain was incurred in or caused by the in-service back pain, and to determine whether the current back pain was proximately due to or the result of her service-connected cervical spine and PTSD disabilities.  In a June 2014 VA examination report, the examiner stated that it was less likely than not that the Veteran's current back condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that back pain is not related to PTSD.  The June 2014 VA examination of record is inadequate as the examiner did not provide an opinion with respect to the issue of service connection for an upper back condition secondary to her service-connected cervical spine degenerative disc disease with myofascial pain, nor was an opinion provided for service connection for an upper back condition secondary to the Veteran's service-connected patellar tendonitis, right knee.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Furthermore, establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  As the examination and opinion report is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine whether she has a current upper back condition that is etiologically related to her in-service upper back muscle spasm, or the upper back thoracic strain or is secondary to her service-connected cervical spine and/or PTSD disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims file, or Virtual VA or VBMS any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with a different examiner than the examiner who conducted the August 2010 and June 2014 examinations, to determine the severity and etiology of any diagnosed upper back disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

Identify all diagnosed upper back conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed upper back condition is related to the Veteran's active service.

For the purposes of this examination, the examiner should specifically comment on whether the Veteran's chronic upper back pain is related to the in-service February 2006 upper back muscle spasm, and the April 2006 acute left side thoracic sprain.

If the examiner does not find that the Veteran's upper back pain is directly related to service, the examiner should provide the following:

(a) Opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed upper back condition was caused (in whole or in part) by her service-connected cervical spine degenerative disc disease with myofascial pain and secondary tension type headache.

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed upper back condition was aggravated by her service-connected cervical spine degenerative disc disease with myofascial pain and secondary tension type headache.

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed upper back condition was caused (in whole or in part) by her service-connected posttraumatic stress disorder (PTSD).

(d) Opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed upper back condition was aggravated by her service-connected posttraumatic stress disorder (PTSD).

(e) Opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed upper back condition was caused (in whole or in part) by her service-connected patellar tendonitis, right knee.

(f) Opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed upper back condition was aggravated by her service-connected patellar tendonitis, right knee.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




